Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-16, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 11, the non-transitory computer-readable storage medium of independent claim 18, and the non-transitory computer-readable recording medium of independent claim 20.  The prior art is particularly deficient regarding determining whether an affine coding mode is enabled for a conversion between a visual media data of a video and a bitstream of the video; determining, based on whether the affine coding mode is enabled for the conversion, a first indication for the visual media data, wherein the first indication indicating whether a first coding mode being enabled for the visual media data; and performing the conversion at least based on the first indication, wherein in response to the first indication indicating the first coding mode being enabled, performing the conversion comprises: generating initial prediction samples of a sub-block of a current video block coded with an affine coding mode of the visual media data; and applying an optical flow operation to generate final prediction samples for the sub-block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH and dMvV indicate motion vector differences along a horizontal direction and a vertical direction, wherein whether a third indication is included in the bitstream is based on whether to enable the affine prediction mode for the conversion, and wherein the third indication indicates whether to enable a tool used to determine, for motion information determined in the affine prediction mode, a first motion precision from a set of allowed multiple motion precisions.  Claims 2-6, 8-10, 12-16, and 21-23 are dependent on claims 1, 11, and 18, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482